                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

VICKI SHERIDAN,

                 Plaintiff,                             4:18CV3089

    vs.
                                                          ORDER
KUHNS KARE, INC., and NEBRASKA
DEPARTMENT OF LABOR,

                 Defendants.



     IT IS ORDERED that the final progression order is as follows:

     1)    The jury trial of this case is set to commence before John M.
           Gerrard, United States District Judge, in Courtroom 1, United States
           Courthouse, Lincoln, Nebraska, at 9:00 a.m. on September 16,
           2019, or as soon thereafter as the case may be called, for a duration
           of seven (7) trial days. This case is subject to the prior trial of
           criminal cases and such other civil cases as may be scheduled for
           trial before this one.      Jury selection will be held at the
           commencement of trial.

     2)    The Pretrial Conference is scheduled to be held before the
           undersigned magistrate judge on September 3, 2019 at 3:30 p.m.,
           and will be conducted by internet/telephonic conferencing. Counsel
           shall use the conferencing instructions assigned to this case to
           participate in the conference. The parties’ proposed Pretrial
           Conference Order and Exhibit List(s) must be emailed to
           zwart@ned.uscourts.gov, in either Word Perfect or Word format, by
           5:00 p.m. on August 30, 2019.


     3)    The deadline for completing written discovery under Rules 33
           through 36 of the Federal Rules of Civil Procedure is May 31, 2019.
           Motions to compel Rule 33 through 36 discovery must be filed by
           June 10, 2019
           Note: Motions to compel shall not be filed without first contacting the
             chambers of the undersigned magistrate judge to set a conference
             for discussing the parties’ dispute.

      4)     The deadlines for complete expert disclosures for all experts
             expected to testify at trial, (both retained experts, (Fed. R. Civ. P.
             26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)),
             are:

                    For the plaintiff(s):            April 12, 2019.
                    For the defendant(s):            April 12, 2019.

      5)     The deposition deadline is May 31, 2019.

      6)     The deadline for filing motions to dismiss and motions for summary
             judgment is June 21, 2019.1

      7)     The deadline for filing motions to exclude testimony on Daubert and
             related grounds is June 14, 2019.

      8)     The parties shall comply with all other stipulations and progression
             deadlines that are not inconsistent with this order.



      Dated this 14th day of February, 2019.

                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge




1
   To facilitate the court’s review, the parties are strongly encouraged to include
hyperlinks to the evidence, CM/ECF record, and all legal authorities cited within their
briefs filed in support of, or in opposition to, any motions filed. See NECivR 7.1. For
instructions,           see            “Hyperlinking             Information”        at
http://www.ned.uscourts.gov/attorney/electronic-case-filing.




                                            2
